IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50114
                         Summary Calendar



ED SALAZAR,

                                         Plaintiff-Appellant,


versus

DAN MORALES, Attorney General

                                         Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-743
                         - - - - - - - - - -
                           October 2, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff Appellant Ed Salazar appeals the dismissal of his

Section 1983 complaint against Defendant-Appellee, Dan Morales.

Assuming that the facts of Salazar’s complaint could be construed

as supporting a supervisory liability theory, the dismissal was

nonetheless warranted as Salazar has pleaded no facts showing

constitutional injury.   Accordingly, we affirm on this ground.

See Bickford v. International Speedway Corp., 654 F.2d 1028, 1031

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50114
                                - 2 -

(5th Cir. 1981).

     The pleadings, letters, and other communications he relies

upon as constitutionally protected speech were produced in his

role as assistant attorney general; they do not constitute the

speech of a private citizen upon matters of public concern.      See

Connick v. Myers, 461 U.S. 138, 147 (1983).    Salazar’s free

association claim fails since he alleged no current political

rivalry between Morales and former attorney general Mattox.      See

Correa v. Fischer, 982 F.2d 935, 933 (5th Cir. 1993).     Salazar

cannot claim he was denied a liberty interest as his complaint

does not allege defamation.   Mere discharge, without specific

defamatory charges, will not implicate a liberty interest.

Rosenstein v. Dallas, 876 F.2d 392, 396 n.3 (5th Cir. 1989),

reinstated in pertinent part, 901 F.2d 61 (5th Cir. 1990)(en

banc), cert. denied, 498 U.S. 855 (1990).     Finally, Salazar

cannot assert a property interest as the personnel policies of

the attorney general’s office state that an assistant attorney

general serves at the pleasure of the Attorney General and that

the personnel policies do not create a property right.    Absent

state law, contract, or personnel policies conveying an

expectation of continued employment, no such expectation is

conveyed by the Constitution itself.   Board of Regents v. Roth,

408 U.S. 564, 578 (1972).

     AFFIRMED.